Title: John Quincy Adams to Thomas Boylston Adams, 7 February 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear Brother.
					Berlin 7. February 1801.
				
				I received only three days ago your N: 22. dated the 6th: of December, and containing the melancholy tidings of the death of our unhappy brother at New-York. I had been informed of it two days

earlier by a letter from my excellent friend Mr: Murray at the Hague, who had seen an account of it in a New-York Gazette.— Of the situation in which he has left his wife and children you say nothing, but I can too readily imagine what it is— My father—I am persuaded will not abandon them, and I myself wish to contribute as far as my ability will admit to their necessities. Let me know something further of their condition.
				The day before your letter reached me, I had seen by English newspapers the decisive turn of the presidential election by the unexpected vote of South-Carolina— That the issue was not unexpected to me you will have found by more than one of my preceding letters.— The reports from America had indeed at a later period betokened the anticipation of a different result but I had seen no fact which would induce an alteration of the conclusion my mind had previously drawn and I was not at all disappointed at the actual event
				A much more distressing paragraph in the English prints of the same date announced that your father, by the latest accounts from Washington was ill of a fever.
				
					Woes cluster— Rare are solitary woes.
				
				All these accounts coming within the space of twenty-four hours, did indeed summon me to the use of all the fortitude and resignation I could command.— There is no evil destitute of all consolation but an accusing conscience— I am therefore calm and composed, though not without a deep anxiety concerning my father’s health, and a fervent sympathy with the keen affliction of my family in America, and most especially of my ever loved and honoured mother— I have perhaps been culpable in suffering many months to pass without writing to her— But indeed my letters to you have been nearly as much intended for her as for yourself, and with my public correspondence which of late has been unusually active, have engross’d all the time and all the materials of writing that I could employ— For excepting your letters, I have received only one from our country since last July— Not a single line even from my dear mother; which I am sure must have been owing to the failure of her letters on their passage, and not to her having omitted to write.
				I am glad to find that you had received so many of my letters from Silesia, as well as some which preceded them— I have already written you that I have no objection to your furnishing from them contributions for Mr: Dennie’s proposed literary undertaking— I most cordially hope for the honour of our Country that this Gentleman’s

plan will succeed, and from the opinion I entertain of his genius and talents, I cannot doubt but that it will.— The annunciation of the translation of Gentz’s parallel made me smile— His characterizing the translator as a Gentleman of rank and learning is a good joke enough.— I can be ambitious but of one designation more, and if he will but mention me the next time as a Gentleman of fashion, I shall consider myself fully established in the world’s opinion as an homme comme il faut.
				I have finally concluded to withdraw all the funds I had in Holland, and remit them to America— In consequence of which I have remitted to Mr: King in London fourteen hundred pounds sterling, for which I have informed him I should authorize you to draw.— You will therefore do so accordingly, with attention as usual to take the best rate of exchange that you can obtain— Charge me the usual commission, and place the funds to the best advantage; but not in any institution connected with the continuance of the Union.— I have already so great a proportion of my all placed there, that unless I secure something elsewhere, I shall stand upon melting ice— I should indeed wish you to put all my property upon a basis firmer than that of the federal government. In Massachusetts if possible, and on a foundation more firm than banks or public loans— My whole future dependence for a subsistence will now be in your hands— I trust I need not recommend it to your assiduous and affectionate attention— Your bills upon Mr: King for the monies I empowered you to draw last summer, have been received and paid.
				Most affectionately your’s
				
					A.
				
				
					N.B. I shall enclose this under cover to Mr: King to be forwarded to you. I have lately sent by the way of Holland too, as well as of Hamburg— I believe that in general, through England is the most expeditious way.— Your last letter was sent me by Mr: King— It is now barely two months old. I seldom get letters so recent by the way of Hamburg.
				
			